Citation Nr: 1758303	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-25 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 on the basis of clear and unmistakable error (CUE) in a May 1979 rating decision that denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) to the Veteran.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to April 1971, including service in the Republic of Vietnam from September 1969 to April 1971.  The Veteran died in February 1992.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2015, the Board denied the appeal for entitlement to DIC benefits based on CUE in a rating decision denying TDIU in May 1979.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in May 2016 granted a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Appellant), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252 (a) for readjudication consistent with the Motion.

In October 2016, the Board again denied the claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 on the basis of CUE in the May 1979 rating decision that denied a TDIU.  The Veteran filed a timely appeal of the Board's decision to the Court.  In a June 2017 Joint Motion for Remand (Joint Motion), the parties to the Joint Motion moved the Court to vacate and remand the October 2016 Board decision.  The Joint Motion was granted in a June 2017 Court Order.

The June 2017 Joint Motion found deficiencies in the October 2016 Board decision.  Specifically, according to the Joint Motion, the Board did not provide an adequate statement of reasons or bases for finding no CUE in the May 1979 rating decision.  The Joint Motion further stated that the Board failed to explain whether the phrase
"permanently unemployable" represented application of the correct legal standard as found in 38 C.F.R. § 4.16.

FINDINGS OF FACT

1.  During the Veteran's lifetime, a combined service-connected evaluation of 70 percent was in effect from January 22, 1979.

2.  In March 1979, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU).

3.  There was no tenable basis for the RO's May 1979 rating decision that denied the Veteran's claim for a TDIU on the basis that the Veteran was not shown to be permanently unemployable as a result of his service-connected disabilities.

4.  The Veteran was entitled to receive compensation for total disability for a continuous period of 13 years prior to his death in February 1992.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 are met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC Benefits Under 38 U.S.C.A. § 1318 

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse or helpless child upon the service-connected death of a Veteran, with service-connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (a).  Under 38 U.S.C.A. 
§ 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (a).

In this instance, the Veteran was never a prisoner of war.  The matter of entitlement to service connection for the cause of the Veteran's death has been decided previously, and considered and denied a claim that the automobile accident that killed the Veteran was in any way attributable to his service-connected mental health disability.  At the time of his death, the Veteran had not been receiving compensation for a totally disabling service-connected disability for at least 10 years and had not been rated as totally disabled due to a service-connected disability for a period of at least five consecutive years at any point since service separation. 

As such, in order for the Appellant to qualify for DIC benefits under 38 U.S.C.A. § 1318, it must be established that the Veteran was "entitled to receive" compensation for service-connected disabilities which were totally disabling for at least 10 years at the time of his death.  The phrase "entitled to receive" includes a situation in which a veteran, at the time of his death, would have received total disability compensation for service connected disability for the required time period but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed in the Veteran's lifetime.  38 C.F.R. § 3.22 (b)(1).  There are also other bases under 38 C.F.R. § 3.22 (b)(3) under which a Veteran may be considered to have been entitled to receive the required compensation, but those are not applicable in this case.

Facts

As noted above, the Veteran died in February 1992.  Since the date of the Veteran's death, the Appellant has sought entitlement to additional VA benefits based on a variety of arguments.  The January 2013 rating decision on appeal here denied entitlement to TDIU for the Veteran on the basis of CUE in the May 1979 rating decision and denied entitlement to compensation for posttraumatic stress disorder (PTSD) under 38 U.S.C.A. § 1151 for the Veteran, again on the basis of CUE in the May 1979 rating decision.  The Appellant appealed the denial of both claims and the Board decision in November 2015 denied both claims.  In the JMR, the Appellant stipulated that she explicitly abandoned her claims of entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death and of entitlement to accrued benefits.  Therefore, the only remaining claim before the Board is entitlement to DIC benefits based on CUE in the May 1979 rating decision that denied TDIU benefits to the Veteran.

The May 1979 rating decision that is the central focus of this appeal granted an increased disability rating from 50 percent to 70 percent for the Veteran's diagnosis of anxiety neurosis, deferred the question of an increased disability rating for left wrist fracture residuals pending a new examination, and denied entitlement to TDIU.  The specific language of the rating decision stated that the Veteran was "not shown to be permanently unemployable as a result of his" service-connected disabilities.  The evidence considered in rendering this decision included the informal claim received in March 1979 and an April 1979 VA examination.  Also of record at that time was an October 1977 VA examination, information from the Veteran's employer regarding his reliability and attendance, a statement from his treating physician in January 1979, and a Social Industrial Survey completed in April 1979.

The Veteran's employer provided a copy of the Veteran's attendance records for the last four months of 1976 and the first four months of 1977.  These records show unexcused absences as often as 7 times in the month of November 1976, time lost from work due to illness ranging from 20 out of 23 days in September 1976 (the most extreme) to none in the succeeding months of November, December, January, or February, and lateness up to six times in February 1977.  The employer stated that the Veteran had attributed all of these disruptions to his work as due to his health, including "nerves" and trouble sleeping.  The employer also provided a written statement regarding the Veteran's employment and performance and expressed the opinion that the Veteran had demonstrated the potential to be a valuable employee if his health problems could be addressed.

The January 1979 statement by the Veteran's treating physician noted that he was unable to sustain any exertional activity in a consistent manner because of his service-connected left wrist disability.  The provider also stated that the Veteran's service-connected mental health disability resulted in violent mood swings and episodes of violent discontrol which had prevented him from holding a job.

Following the October 1977 VA examination, the examiner concluded that the Veteran's "intolerance for ordinary stress causes him to be unable to be economically employed at this time."

The VA examination report describes the Veteran's service-connected left wrist disability as resulting in post-traumatic arthritis, but did not indicate any specific limitations on his employment resulting from the disability.  With respect to his mental health disability, the examiner noted that the Veteran felt he was totally disabled because he was unable to obtain work because of his condition.  The examiner offered the opinion that in the Veteran's present condition "it is obvious that the Veteran is incapable of gainful employment."  The examiner added that he "is not psychotic and he is competent."

The Veteran was also administered a Social Industrial Survey by a Social Worker in April 1979.  The provider described the Veteran as one of the angriest veterans he had ever met, one ready to explode in anger. The Veteran had been drinking "heavily and frequently" since his last evaluation and expressed mental conflicts over his aggressiveness, family problems, fear of hurting others and of being hurt himself, and other factors.  He had emotional difficulty handling stress and had a low threshold of frustration.  He was experiencing problems with his parents, his wife, and his community because of his "constant drinking, anger, irritability, and unstable community behavior."  He said that people in his community regarded him as a psychiatric case.  He reported that he had last worked in October 1978; he had often worked for this employer, including as a truck driver and a laborer in the plant.  He reported that he could work there at any time that he wanted, but he could not stay in those jobs long because he got frustrated.  The Social Worker stated that as a result of the Veteran's mental health disability he was severely affected both socially and industrially.

Standard Governing CUE Claims

Previous RO determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105 (a).
CUE is a very specific and rare kind of "error."  It is a kind of error, of fact or of law, that when called to the attention of later reviewers compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

The Court propounded a three-prongs to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14).

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Analysis

As discussed above, the law has imposed a very strict standard for claims brought on the basis of clear and unmistakable error or CUE.  Specifically, the error must be clear in light of the facts as they were known at the time of the decision being challenged and based on application of the laws and regulations in existence at that time.  In May 1979, at the time of the rating decision, 38 C.F.R. § 4.16 (a) provided, as it does now, "Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."

The May 1979 rating decision at issue stated that the Veteran was "not shown to be permanently unemployable as a result of his [service-connected] disabilities."  The Board finds that the RO's use of the term "permanently" in the May 1979 decision was an incorrect application of the legal standard in adjudicating the Veteran's claim in May 1979.  38 C.F.R. § 4.16 (a) did not and does not mandate that the Veteran be 100 percent unemployable or "permanently" unemployable in order to be entitled to a TDIU, but rather that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

The RO's May 1979 decision found that the Veteran was not permanently unemployable as a result of his service-connected disabilities.  The RO reasoned that although the Veteran's emotions were in constant battle with himself, which kept him torn apart emotionally and affected him severely socially and industrially, he was employed "off and on" with an employer where he was certain he could have a job at any time (but he never stayed in the job for very long because of frustration).

However, upon review of the evidence at the time, it appears that, when taken in context, the Veteran expressed that he could obtain work at his former employer if he desired; however, he could not maintain such employment due to his service-connected psychiatric symptoms.

Based on the evidence of record in May 1979, the Board finds that the May 1979 rating decision did not properly apply the regulation in section 4.16(a) extant at the time.  Additionally, the May 1979 rating decision did not consider the correct facts known at the time.  When correctly applying the legal standard found in section 4.16 (a), the facts present in 1979 clearly demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities given the reports of the Veteran's employer, the October 1977 and April 1979 VA examiners, the Veteran's January 1979 treating physician, and the April 1979 social worker.  

The evidence of the Veteran's inability to secure and follow a substantially gainful occupation as a result of his service-connected disabilities was clearly evident at the time of the May 1979 rating decision that did not properly apply the regulations and consider the correct facts.  Indeed, all the pertinent evidence militated in support of a grant of TDIU.  Thus, because there was only one permissible view of the evidence, and that there was no evidence before the RO that could have supported a denial of the claim, the RO's May 1979 rating decision was clearly and unmistakably erroneous.  See Hime v. McDonald, 28 Vet. App. 1, 8 (2016); Crippen v. Brown, 9 Vet. App. 412, 422 (1996).

Here, the Veteran had filed a claim for entitlement to a TDIU in March 1979; and a 70 percent disability rating was in effect from January 22, 1979.  Thus, but for the clear and unmistakable error, the Veteran would have been totally rated since January 1979, which was more than 13 years before his death.  For the foregoing reasons, the Board finds that the Appellant is entitled to DIC benefits under 38 U.S.C.A. § 1318.





ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is granted.





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


